                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:20-cv-00218-RJC-DSC

GREAT AMERICAN INSURANCE                        )
COMPANY,                                        )
                                                )
              Plaintiff,                        )
                                                )
               v.                               )                ORDER
                                                )
GLOBAL TEAM ELECTRIC, LLC,                      )
DARMELLEON LEE, and CALVIN                      )
GODWIN,                                         )
                                                )
              Defendants.                       )

      THIS MATTER comes before the Court on Plaintiff’s motion for a preliminary

injunction, (Doc. No. 5), and Plaintiff’s motion to expedite discovery, (Doc. No. 7).

I.    FACTS AND PROCEDURAL HISTORY

      Plaintiff Great American Insurance Company is licensed to conduct business

as a contract surety in North Carolina and is in the business of issuing performance

and payment bonds on behalf of construction contractors. (Doc. No. 1, ¶¶ 10–11.)

Defendant Global Team Electric, LLC (“GTE”) engages in commercial electrical

contracting in North Carolina. (Doc. No. 1, ¶ 12.) Defendants Darmelleon Lee and

Calvin Godwin are the founding members of GTE. (Doc. No. 1, ¶ 2.)

      To obtain construction contracts with owners and general contractors for North

Carolina public construction projects that exceed a certain monetary threshold,

contractors such as GTE are required by statute to procure performance and payment

bonds guaranteeing satisfactory performance of the contract and prompt payment.




     Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 1 of 18
See N.C. Gen. Stat. § 44A-26. Such bonds were required for construction contracts

for the Merancas Phase IV Classroom Building project at Central Piedmont

Community College (“CPCC”), and GTE requested that Plaintiff execute bonds on

GTE’s behalf for the CPCC project. (Doc. No. 1, ¶¶ 14, 19, 20.)

      As consideration for Plaintiff’s issuance of the bonds, Plaintiff and Defendants

executed an Agreement of Indemnity (the “Indemnity Agreement”) on July 24, 2019.

(Doc. No. 1, ¶ 15; Doc. No. 1-1.) The Indemnity Agreement binds the parties with

respect to all bonds previously or in the future executed by Plaintiff on behalf of any

Defendant. (Doc. No. 1-1, ¶ 1.) The second paragraph of the Indemnity Agreement

states:

      [Defendants], jointly and severally, shall exonerate, indemnify, hold
      harmless and keep [Plaintiff] indemnified from and against any and all
      liability for losses, costs, and/or expenses of whatsoever kind or nature
      (including, but not limited to, interest, court costs, consultant or expert
      fees, and counsel fees) and from and against any and all such losses
      and/or expenses which [Plaintiff] may sustain and incur: (1) By reason
      of being requested to execute or procure, or having executed or procured
      the execution of Bonds on behalf of any of the [Defendants] . . . .
      Payment by reason of the aforesaid causes shall be made to [Plaintiff]
      by [Defendants], upon demand by [Plaintiff], as soon as liability exists
      or is asserted against [Plaintiff], whether or not [Plaintiff] shall have
      made any payment therefor. The amount of such payment to [Plaintiff]
      by [Defendants] shall be determined by [Plaintiff] and [Plaintiff]’s
      demand for payment hereunder may, at [Plaintiff]’s option, be in
      addition to and not in lieu of or substitution for any other collateral that
      may have been previously deposited with [Plaintiff] by or on behalf of
      [Defendants]. [Plaintiff] shall have the right to use the payment, or any
      part thereof, in payment or settlement of any liability, loss or expense
      for which [Defendants] would be obligated to indemnify [Plaintiff] under
      the terms of this Agreement. . . . [Defendants] shall be entitled to the
      refund of any unused portion of the payment upon termination of the
      liability of [Plaintiff] on all Bonds and the performance by [Defendants]




                                           2

     Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 2 of 18
       of all obligations to [Plaintiff] under the terms of this Agreement. 1

(Doc. No. 1-1, ¶ 2.)

       Further, the Indemnity Agreement grants Plaintiff “the right to examine and

copy the books, records, and accounts” of Defendants at any time. (Doc. No. 1-1, ¶ 10.)

       Two days after the parties executed the Indemnity Agreement, Plaintiff issued

a performance bond and a payment bond on behalf of GTE in connection with GTE’s

construction contract with CPCC, each in the penal amount of $1,986,651.00. (Doc.

No. 1, ¶ 20; Doc. No. 1-2.)

       On March 13, 2020, CPCC sent a notice to cure letter to GTE. (Doc. No. 1-3.)

The letter declared GTE to be in default of its contract for the CPCC project due to

its failure to execute its required scope of work in accordance with the project

schedule. The letter informed GTE that if it did not complete the required work by

March 19, 2020, CPCC would invoke its contractual right under Article 28 Owner’s

Right to Do Work and supplement the outstanding work.

       On or about March 23, 2020, Lee unilaterally removed GTE’s labor force from

the CPCC project, assertedly as a precaution against COVID-19. (Doc. No. 1, ¶ 22;

Doc. No. 1-5.)    Godwin informed Plaintiff that Lee’s action was taken without

Godwin’s consultation or approval. (Doc. No. 1, ¶ 23.)

       On March 26, 2020, Rodgers Builders, Inc., the general contractor on the CPCC

project, sent a notice of default letter to GTE. (Doc. No. 1-4.) The letter stated that




1 Such a provision is often referred to as a collateral security provision. First Nat’l
Ins. Co. of Am. v. Sappah Bros., Inc., 771 F. Supp. 2d 569, 572 & n.2 (E.D.N.C. 2011).
                                            3

     Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 3 of 18
GTE had failed to meet the requirements set forth in the March 13 notice to cure

letter and, as a result, CPCC would invoke its contractual right under Article 28

Owner’s Right to Do Work and supplement the outstanding work.

      On March 30, 2020, Godwin transferred approximately $15,000.00 from GTE’s

account into another account.     (Doc. No. 17-1, ¶ 10.)   Godwin asserts that he

transferred the funds to protect them from further misappropriation by Lee. (Doc.

No. 17-1, ¶ 10.) The funds were used to pay GTE’s outstanding payroll obligations

and are depleted as a result. (Doc. No. 17-1, ¶ 10.)

      On April 1, 2020, Godwin discovered that he was unable to access GTE’s

account records through Sevrina Tax & Business Services, Inc., the accounting firm

who maintains GTE’s books and records. (Doc. No. 17-1, ¶¶ 6–7.) On the same day,

Godwin also discovered that he was locked out of GTE’s email accounts, including his

individual GTE email account and the general company account. (Doc. No. 17-1,

¶ 11.) Godwin informed Plaintiff on April 3, 2020 that he had been blocked from

accessing GTE’s records and email. (Doc. No. 1, ¶ 26.)

      On April 2, 2020, Godwin informed Rodgers that GTE would not be completing

its work on the CPCC project and that Rodgers would need to move forward with a

replacement contractor, Miller Electric Company. (Doc. No. 1, ¶ 25; Doc. No. 1-11,

Attachment 4.)

      On April 3, 2020, Plaintiff delivered a letter to Defendants demanding

preservation of GTE’s financial accounts, financial records, tools and equipment,

other assets, and CPCC project records. (Doc. No. 1, ¶ 27; Doc. No. 1-7.) Godwin



                                          4

     Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 4 of 18
responded to the letter, stating that no payments for the CPCC project had been

received as of January 2020 and any monies due for the project would be forwarded

to Plaintiff. (Doc. No. 1-8.) Plaintiff has not received a response from Lee. (Doc. No.

1, ¶ 28.)

       On April 6, 2020, Plaintiff received a payment bond claim from Consolidated

Electrical Distributors, Inc. (“CED”), one of GTE’s subcontractors on the CPCC

project. (Doc. No. 1, ¶ 30; Doc. No. 1-9.) CED alleged that GTE failed to pay CED

$335,757.77 for materials and supplies that CED furnished to the CPCC project and

demanded payment from Plaintiff. (Doc. No. 1-9.) Plaintiff then delivered a second

letter to Defendants on April 6, 2020 in which Plaintiff demanded that Defendants

provide Plaintiff with collateral in the amount of $335,757.77 in the form of cash or

an irrevocable letter of credit issued by a bank approved by Plaintiff. (Doc. No. 1,

¶ 32; Doc. No. 1-10.) Defendants have neither responded to the April 6 demand letter

nor posted any collateral. (Doc. No. 1, ¶¶ 33–34.)

       In a letter dated April 9, 2020, Rodgers terminated GTE’s contract for the

CPCC project. (Doc. No. 1, ¶ 36; Doc. No. 1-11.) Miller Electric, the replacement

contractor, informed Plaintiff on April 10, 2020 that its estimated cost to complete

GTE’s work on the CPCC project is $1.378 million. (Doc. No. 1, ¶ 37.) Rodgers had

previously informed Plaintiff that the balance on GTE’s contract for the CPCC project

was $357,738.55. (Doc. No. 1, ¶ 37.) Accordingly, if Miller Electric completes GTE’s

work on the project at the estimated $1.378 million quoted to Plaintiff, Plaintiff

anticipates that CPCC or Rodgers will assert a performance bond claim in an amount



                                          5

     Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 5 of 18
no less than $1,020,261.45. (Doc. No. 1, ¶ 37.)

      Plaintiff filed its verified complaint on April 13, 2020 asserting three claims

for relief: (1) “Breach of Contract/Specific Performance – Failure to Post Collateral

Security,” (2) quia timet and injunctive relief, and (3) “Breach of Contract – Failure

to Exonerate and to Indemnify.” (Doc. No. 1, at 12, 14, 17.) Plaintiff filed its motion

for a TRO and a preliminary injunction on April 14, 2020. (Doc. No. 5.)

      On April 16, 2020, Godwin sent an email with GTE’s payroll records to a person

named Daniel Oaks. (Doc. No. 11, ¶ 7; Doc. No. 11-3.) Godwin was able to access

GTE’s payroll records through Paychex, GTE’s online payroll processor, on April 6,

2020. (Doc. No. 17-1, ¶ 8.) Based on his review of the records, Godwin believes that

Lee embezzled over $150,000.00 from GTE. (Doc. No. 17-1, ¶ 9.) Oaks forwarded the

email and attached records to Plaintiff that same day. (Doc. No. 11, ¶ 7; Doc. No. 11-

3.) Plaintiff reviewed the payroll records attached to Godwin’s email and likewise

determined that during the fourteen-month period from February 3, 2019 through

April 2, 2020, Lee either disbursed to himself or arranged to have disbursed to him

$141,000.00 in purported fuel expenses and nearly $11,000.00 in other unaccounted

for disbursements. (Doc. No. 11, ¶ 8; Doc. No. 11-4.)

      On April 20, 2020, Rodgers forwarded to Plaintiff a Notice of Intent to File a

Lien from Nixon Power Services, LLC, one of GTE’s subcontractors on the CPCC

project. (Doc. No. 11, ¶ 11; Doc. No. 11-9.) The notice alleged that GTE failed to pay

Nixon $64,087.24 for labor and materials Nixon furnished to the CPCC project. (Doc.

No. 11, ¶ 11; Doc. No. 11-9.) The notice stated that if payment was not made within



                                          6

     Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 6 of 18
ten days, Nixon would file a claim of lien. (Doc. No. 11-9.) When Plaintiff forwarded

Nixon’s notice to Godwin’s GTE email address, Plaintiff received an auto-response

stating “[a]s of Friday, April 17, 2020, [GTE] has closed it’s [sic] doors due to

extenuating circumstances. Please accept this message as your official notice. This

email account will no longer be monitored and will be deactivated on Friday, April

24, 2020.” (Doc. No. 11, ¶ 12; Doc. No. 11-10.)

        On April 22, 2020, Rodgers forwarded to Plaintiff forty-six unpaid invoices

from Shealy Electrical Wholesalers, another subcontractor for GTE on the CPCC

project. (Doc. No. 11, ¶ 13.) The unpaid invoices total $98,904.28. (Doc. No. 11, ¶ 13;

Doc. No. 11-11.)

        On April 24, 2020, the Court held a hearing on Plaintiff’s request for a TRO,

and on April 27, 2020, the Court entered a TRO. The Court held a hearing on

Plaintiff’s request for a preliminary injunction on May 8, 2020 at which counsel for

Plaintiff and Godwin appeared.2 Despite having notice of the motion and hearing,

(Doc. Nos. 9, 10, 20), neither Lee nor GTE appeared at the hearing.

II.     MOTION FOR PRELIMINARY INJUNCTION

        A party seeking a preliminary injunction must demonstrate all of the following:

(1) it is likely to succeed on the merits of its claim; (2) it is likely to suffer irreparable

harm in the absence of preliminary relief; (3) the balance of equities tips in its favor;

and (4) the injunction is in the public interest. Accident, Injury & Rehab., PC v. Azar,

943 F.3d 195, 201 (4th Cir. 2019). “A preliminary injunction may be characterized as



2   Due to the COVID-19 global pandemic, the Court held the hearing by video.
                                              7

       Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 7 of 18
being either prohibitory or mandatory.” League of Women Voters of N.C. v. North

Carolina, 769 F.3d 224, 235 (4th Cir. 2014). “Prohibitory preliminary injunctions aim

to maintain the status quo and prevent irreparable harm while a lawsuit remains

pending.” Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013). On the other hand,

“mandatory preliminary injunctions do not preserve the status quo and normally

should be granted only in those circumstances when the exigencies of the situation

demand such relief.” E. Tenn. Natural Gas Co. v. Sage, 361 F.3d 808, 828 (4th Cir.

2004). The Fourth Circuit “has defined the status quo as the last uncontested status

between the parties which preceded the controversy.”        Pashby, 709 F.3d at 320

(quotation marks omitted).       “Mandatory preliminary injunctive relief in any

circumstance is disfavored, and warranted only in the most extraordinary

circumstances.” Taylor v. Freeman, 34 F.3d 266, 270 n.2 (4th Cir. 1994). The Fourth

Circuit applies a heightened standard of review to mandatory preliminary

injunctions. Pashby, 709 F.3d at 319.

      Plaintiff seeks a preliminary injunction that (1) prohibits Defendants from

selling, transferring, disposing of, or otherwise diverting or encumbering any assets

that could be pledged as collateral pursuant to the Indemnity Agreement, except as

to necessary expenses paid in the ordinary course of business; (2) directs Defendants

to immediately furnish to Plaintiff a full and complete accounting of any and all assets

owned by GTE since July 24, 2019 and their disposition; (3) directs Defendants to

immediately allow Plaintiff full and complete access to all financial books, records,

and accounts that are maintained by GTE or on its behalf; and (4) directs Defendants



                                           8

     Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 8 of 18
to deposit with Plaintiff collateral security in the amount of $1,519,010.74.

      A.     Likelihood of Success

      Plaintiff’s requested preliminary injunctive relief stems from its first and

second claims and, thus, it is on those claims that Plaintiff must demonstrate a

likelihood of success. To demonstrate a likelihood of success, Plaintiff must make a

clear showing that it is likely to succeed at trial; however, Plaintiff “need not show a

certainty of success.” Pashby, 709 F.3d at 321.

             1.     Breach of Contract/Specific Performance – Failure to Post
                    Collateral Security3

      Plaintiff’s first claim alleges that Defendants breached the Indemnity

Agreement by failing to post any collateral security in response to Plaintiff’s April 6

demand letter. Plaintiff seeks an order of specific performance requiring Defendants,

jointly and severally, to immediately post collateral security in the amount of

$1,519,010.74.

      Under North Carolina law, “[t]he elements of a claim for breach of contract are

(1) existence of a valid contract and (2) breach of the terms of that contract.” Poor v.

Hill, 530 S.E.2d 838, 845 (N.C. Ct. App. 2000). When the language of a contract is

plain and unambiguous, there is no room for construction—the contract must be

interpreted and enforced as written. State v. Philip Morris USA Inc., 685 S.E.2d 85,




3In the TRO, the Court analyzed this claim as if it sought specific performance of the
third paragraph of the Indemnity Agreement. During the preliminary injunction
hearing, Plaintiff made clear that this claim seeks specific performance of the second
paragraph of the Indemnity Agreement, and it is pursuant to the second paragraph
that Plaintiff seeks collateral security from Defendants.
                                           9

     Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 9 of 18
91 (N.C. 2009).

      Plaintiff has come forward with evidence that the Indemnity Agreement

constitutes a valid contract between the parties. Under the second paragraph of the

Indemnity Agreement, Defendants agreed to indemnify Plaintiff from all losses, costs,

and expenses that Plaintiff may incur by reason of having executed the bonds on

behalf of Defendants, and Defendants agreed to do so on Plaintiff’s demand as soon

as liability existed or was asserted against Plaintiff. (Doc. No. 1-1, ¶ 2.) According

to the express terms of the contract, Plaintiff is the sole determiner of the amount

Defendants must pay. (Doc. No. 1-1, ¶ 2.) Liability was asserted against Plaintiff

when CED made a payment bond claim in the amount of $335,757.77. (Doc. No. 1-

9.) Thereafter, Plaintiff demanded from Defendants collateral in the amount of the

claim in the form of cash or an irrevocable letter of credit issued by a bank approved

by Plaintiff.   (Doc. No. 1-10.)   Defendants have neither responded to Plaintiff’s

demand nor provided the collateral. (Doc. No. 1, ¶¶ 33–34.) Plaintiff has thus

demonstrated that Defendants breached the Indemnity Agreement by failing to post

collateral security.

      Godwin argues that Plaintiff is not entitled to the remedy of specific

performance as to him because he is unable to post collateral in the amount

demanded by Plaintiff. “To obtain the remedy of specific performance for the breach,

the plaintiff ‘must show the existence of a valid contract, its terms, and either full

performance on his part or that he is ready, willing and able to perform.’” First Nat’l

Ins. Co. of Am. v. Sappah Bros., Inc., 771 F. Supp. 2d 569, 572 (E.D.N.C. 2011)



                                          10

    Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 10 of 18
(quoting Ball v. Maynard, 645 S.E.2d 890, 896 (N.C. Ct. App. 2007)).         “Specific

performance may not be granted where the performance of the contract is impossible

and specific performance will not be decreed against a defendant who is unable to

comply with the contract even though the inability to perform is caused by the

defendant’s own act.” Curran v. Barefoot, 645 S.E.2d 187, 195 (N.C. Ct. App. 2007)

(quotation marks omitted).

      Godwin submitted a declaration stating that he does not have the ability to

pledge collateral in the full amount requested by Plaintiff or anywhere close to that

amount. (Doc. No. 22-1, ¶¶ 5, 7.) That Godwin does not have sufficient assets to

satisfy the entirety of Plaintiff’s collateral demand does not relieve him of his

obligation to pledge the collateral that he does have—indeed, Godwin’s obligation to

post collateral security is joint and several with Lee and GTE.         Plaintiff has

demonstrated a likelihood of success on its claim seeking specific performance of the

collateral security provision.

             2.      Quia Timet and Injunctive Relief

      In its second claim, Plaintiff seeks an injunction directing Defendants to allow

Plaintiff to inspect GTE’s books, records, and accounts, as well as to provide a full

and complete accounting of any and all assets owned by GTE since July 24, 2019 and

their disposition.

                     i.    Records Inspection

      The Indemnity Agreement plainly gives Plaintiff the right to inspect

Defendants’ books, records, and accounts at any time. (Doc. No. 1-1, ¶ 10.) Godwin



                                         11

    Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 11 of 18
argues that Plaintiff is not likely to succeed on its records inspection request as to

Godwin because Godwin is unable to produce GTE’s records. In his April 24, 2020

declaration, Godwin stated that beginning on April 1, 2020, he was unable to access

GTE’s records through Sevrina. (Doc. No. 17-1, ¶ 7.) Godwin declared that he is

unable to produce GTE’s accounts and records to Plaintiff because he has been

blocked from accessing such records. (Doc. No. 17-1, ¶ 12.) In the same declaration,

however, Godwin stated that on April 6, 2020—after Godwin was unable to access

GTE’s records through Sevrina—Godwin was able to access GTE’s payroll records

through Paychex, GTE’s online payroll processor. (Doc. No. 17-1, ¶ 8.) The payroll

records constitute “books, records, and accounts” which Plaintiff has the right to

examine and copy at any time under the tenth paragraph of the Indemnity

Agreement, and Godwin’s own declaration demonstrates that he is able to produce

such records notwithstanding his conclusory statement to the contrary. In fact,

Godwin produced such records to Oaks on April 16, 2020. (Doc. No. 11-3.) Therefore,

Plaintiff is likely to succeed on its second claim to the extent it seeks access to GTE’s

records.

                    ii.    Accounting

      Plaintiff does not discuss its request for an accounting in its supporting brief.

Plaintiff has not provided any evidence or argument as to how it is likely to succeed

on its second claim seeking an accounting, and there is no express right to an

accounting in the Indemnity Agreement.          Absent evidence and legal authority

supporting Plaintiff’s right to an accounting, Plaintiff has not demonstrated it is



                                           12

    Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 12 of 18
likely to succeed on its second claim insofar as that claim seeks an accounting.

      B.     Irreparable Harm

      Next, Plaintiff must demonstrate that it is likely to suffer irreparable harm in

the absence of preliminary relief.   Generally, irreparable harm is suffered when an

award of monetary damages would be inadequate. XL Specialty Ins. Co. v. Truland,

No. 1:14cv1058, 2014 U.S. Dist. LEXIS 119096, at *7 (E.D. Va. Aug. 21, 2014).

“Courts routinely recognize that a surety’s loss of its right to collateralization cannot

be adequately remedied through monetary damages.”           First Nat’l Ins. Co. of Am.,

771 F. Supp. 2d at 574 (quotation marks omitted). This is so because the surety “holds

a bargained-for right to collateral security and, without enforcement of such right,

assumes the risk of becoming a general unsecured creditor and of being unable to

collect a subsequent judgment in its favor.” Int’l Fid. Ins. Co. v. Waterfront Grp. NC,

LLC, No. 3:11-cv-00116, 2011 U.S. Dist. LEXIS 116311, at *13 (W.D.N.C. Oct. 6,

2011). Therefore, Plaintiff has demonstrated that it is likely to suffer irreparable

harm absent preliminary injunctive relief in the form of collateral security. First

Nat’l Ins. Co. of Am., 771 F. Supp. 2d at 575 (concluding that plaintiff-surety was

likely to suffer irreparable harm in the absence of preliminary injunctive relief in the

form of collateral security); Int’l Fid. Ins. Co., 2011 U.S. Dist. LEXIS 116311, at *10

(concluding that absent a preliminary injunction, plaintiff-surety was likely to suffer

irreparable harm in the form of loss of collateral to satisfy defendants’ collateral

security obligation).

      Plaintiff has also demonstrated that it is likely to suffer irreparable harm



                                           13

    Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 13 of 18
absent immediate access to GTE’s books and records. Without access to GTE’s books

and records, Plaintiff is “in the dark as to [its] chances of successful performance of

the contract” and “ha[s] no idea whether and [to] what extent Defendants can satisfy

their indemnity obligation.” XL Specialty Ins. Co., 2014 U.S. Dist. LEXIS 119096, at

*9 (entering a TRO requiring defendants to provide plaintiff-sureties with access to

their books and records). In addition, without immediate access to GTE’s books and

records, Plaintiff is unable to ensure the bond claims from GTE’s subcontractors and

suppliers line up with GTE’s books and records. Plaintiff has thus demonstrated a

likelihood of irreparable harm absent immediate access to GTE’s books, records, and

accounts.

       C.     Balance of Equities

       Plaintiff must also demonstrate that the balance of equities tips in its favor.

Absent preliminary relief enforcing the collateral security provision, Plaintiff “would

bear the entire loss on the bond claims without being collateralized, a right to which

it explicitly bargained in the indemnity agreement.” Id. Granting preliminary relief

in the form of collateral security and records access “would require Defendants to

perform as they contractually-obligated themselves to do.” Int’l Fid. Ins. Co., 2011

U.S. Dist. LEXIS 116311, at *13.        The balance of equities thus tips in favor of

Plaintiff. XL Specialty Ins. Co., 2014 U.S. Dist. LEXIS 119096, at *9 (concluding that

the balance of equities tipped in favor of surety-plaintiffs); First Nat’l Ins. Co. of Am.,

771 F. Supp. 2d at 576 (same); Int’l Fid. Ins. Co., 2011 U.S. Dist. LEXIS 116311, at

*13–14 (same).



                                            14

    Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 14 of 18
      D.     Public Interest

      Last, Plaintiff must show that a preliminary injunction is in the public

interest. “The public has an interest in ensuring that contracts are enforced.” UBS

PaineWebber, Inc. v. Aiken, 197 F. Supp. 2d 436, 448 (W.D.N.C. 2002).

“Furthermore, enforcing the collateral security provision of an indemnity agreement

in the construction setting serves an important public interest: to encourage sureties

to continue to provide bonds for public construction contracts.” First Nat’l Ins. Co. of

Am., 771 F. Supp. 2d at 576. The public interest thus supports the issuance of

preliminary injunctive relief in this case. First Nat’l Ins. Co. of Am., 771 F. Supp. 2d

at 576 (concluding that the public interest supported issuing a preliminary injunction

directing defendants to deposit collateral security with surety-plaintiff); Int’l Fid. Ins.

Co., 2011 U.S. Dist. LEXIS 116311, at *14 (same).

                                     *      *      *

      Therefore, the Court will issue a preliminary injunction, the complete terms of

which are set forth below, prohibiting Defendants from transferring or encumbering

assets that could be pledged as collateral under the Indemnity Agreement, directing

Defendants to allow Plaintiff full and complete access to all financial books, records,

and accounts maintained by or on behalf of GTE, and directing Defendants to deposit

collateral with Plaintiff in the amount of $1,519,010.74.          The $1,519,010.74 in

collateral corresponds to: (a) CED’s payment bond claim for $335,757.77; (b) the

anticipated performance bond claim from CPCC for $1,020,261.45; (c) Nixon’s Notice

of Intent to File a Claim of Lien for $64,087.24; and (d) the unpaid invoices from



                                            15

    Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 15 of 18
Shealy totaling $98,904.28.

        E.    Bond

        Rule 65(c) states: “The court may issue a preliminary injunction or a temporary

restraining order only if the movant gives security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to have

been wrongfully enjoined or restrained.” The amount of the bond is within the district

court’s discretion. Pashby, 709 F.3d at 332. In determining the amount, “the district

court should be guided by the purpose underlying Rule 65(c), which is to provide a

mechanism for reimbursing an enjoined party for harm it suffers as a result of an

improvidently issued injunction or restraining order.” Hoechst Diafoil Co. v. Nan Ya

Plastics Corp., 174 F.3d 411, 421 n.3 (4th Cir. 1999).

        The Court concludes, in its discretion, that a $10,000.00 bond is appropriate.

III.    MOTION TO EXPEDITE DISCOVERY

        Plaintiff seeks to serve a document subpoena on Sevrina, the accounting firm

that maintains certain books and records for GTE. Under Rule 26(d)(1), a party may

not seek discovery from any source before the parties conduct their Rule 26(f)

conference absent an exception under the Federal Rules of Civil Procedure, a

stipulation by the parties, or a court order. “In evaluating [a] request for expedited

discovery, courts have applied either a reasonableness or good cause test that takes

into account the totality of the circumstances or a modified preliminary injunction

test.” Tribal Casino Gaming, Enter. v. W.G. Yates & Sons Constr. Co., No. 1:16cv30,

2016 U.S. Dist. LEXIS 78557, at *8 (W.D.N.C. June 16, 2016).



                                           16

       Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 16 of 18
       Here, Plaintiff has shown good cause for the limited expedited discovery it

seeks. The discovery is narrowly tailored to GTE’s records maintained by Sevrina,

which Plaintiff has a contractual right to examine and copy at any time. Access to

Sevrina’s records will aid Plaintiff in ensuring that any bond claims line up with

GTE’s records. In addition, Godwin consents to the motion. (Doc. No. 21.) Therefore,

the Court grants Plaintiff’s motion to expedite discovery.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s motion for a preliminary

injunction, (Doc. No. 5), is GRANTED in part and DENIED in part:

       1.    Defendants and their officers, agents, servants, employees, and

             attorneys, and anyone acting in concert with them, are hereby

             restrained and enjoined from selling, transferring, disposing of, or

             otherwise diverting or encumbering any assets that could be pledged as

             collateral pursuant to the Indemnity Agreement, except as to necessary

             expenses paid in the ordinary course of business.

       2.    Within ten (10) days of the date of this Order, Defendants are

             ORDERED to allow Plaintiff full and complete access to all financial

             books, records, and accounts that are maintained by or on behalf of GTE.

       3.    Within thirty (30) days of the date of this Order, Defendants are

             ORDERED to deposit with Plaintiff the sum of $1,519,010.74 in certified

             funds or, alternatively, to provide property to (or liens and security

             interests in property for the benefit of) Plaintiff, such total value to equal



                                           17

      Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 17 of 18
           or exceed $1,519,010.74.

     4.    This relief is conditioned upon Plaintiff posting a bond in the amount of

           $10,000.00.

     IT IS FURTHER ORDERED that Plaintiff’s motion to expedite discovery, (Doc.

No. 7), is GRANTED.




                      Signed: May 18, 2020




                                             18

    Case 3:20-cv-00218-RJC-DSC Document 23 Filed 05/18/20 Page 18 of 18
